DETAILED ACTION
In response to the Amendments filed on October 11, 2021, claims 1, 2, 11-13, and 17; and claims 6, 7, 9, and 14-16 are cancelled. Currently, claims 1, 2, 11-13, and 17 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Specification
The amendments filed on October 11, 2021 are objected to because applicant appears to be introducing new matter via the amendments (see below for details). It appears that the citation of support for these amendments on pgs. 5-9 appears to be applicant’s arguments for interpretation of the terminology in the respective recitations in the disclosure prior to the presented amendments. Applicant is suggested to present these interpretation arguments in 
The amendments to paragraphs [0016], [0019], [0022], [0040], [0041], and [0043] are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Para [0016] is objected to because this paragraph should not be deleted from the instant disclosure since such amendment changes the scope of the application.  Applicant is advised that cancelling of a claimed feature does not require the cancelling such disclosure from the instant disclosure. Since this amendment is not accepted, the follow references are to the original paragraph numbers.
Para [0019] is objected to because there is not sufficiently supported by the cited paragraphs because these paragraphs do not provide support for the amendment. The closest support for the new scope is in the newly added amendment to [0041]. Thus, both of these are the first recitation of the terminology of the amended limitations. Moreover, “release the adhesiveness” and “detach or remove the adhesive layer from the patient’s skin” are different in scope and thus, the amendment to the paragraph changes the original scope of the disclosure. 
Para [0022] is objected to because there is not sufficiently supported by the cited paragraphs because these paragraphs does not appear to fully support the feature the specific of “after the adhesive that secures an IV, catheter or similar line is 
Para [0040] is also objected because the amendment appears to change the scope of the previous recitation. It is noted that the previous recitation of “but may be more easily detachable relative to another direction of force” in the claim providing the scope that pull tab 102 may be more easily detachable from adhesive dressing pad 101 or another element of adhesive catheter relative to another direction of force. However, as amended the recitation changes this scope.
Para [0041] is objected to because there is not sufficiently supported by the cited paragraphs because the cited paragraphs do not provide sufficient support for “to the patient’s skin” and “from the alcohol membrane layer and detach the adhesive layer from the patient’s skin.” Both of these amendment changes the scope of the original [0041] by no defining where and how the alcohol is released. It is noted that cited [0018] only provide support for two or more tabs that may be on opposite sides. The cited paragraphs [0008] and [0015], while providing support for the alcohol membrane being “released” in [0008] and “applied, exposed, or otherwise activated” in [0015], do not provide sufficient support for the newly added amendments for where and how the alcohol is released. 
Para [0043] is objected to because the deletion of the disclosed types of disinfectant changes the scope of the application. Moreover, the amendment also introduces a grammatical issue. Again, applicant is advised to avoid amending the 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1, 2, 11-13, and 17 are objected to because of the following informalities:  
Claim 1: the recitation of “wherein when the at least one pull tab is pulled the” is suggested to be recited as --wherein when the at least one pull tab is pulled, the --. 
Claims 2, 11-13, and 17 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11-13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation of “wherein when the at least one pull tab is pulled the one disinfectant membrane releases the at least one disinfectant agent to the adhesive surface and the adhesive surface is removed from the skin of the patient” appears to be new matter because the instant disclosure does not provide sufficient support for the limitation. 
First, regarding “wherein when the at least one pull tab is pulled the one disinfectant membrane releases the at least one disinfectant agent to the adhesive surface” (emphasis added), the instant original [0008] provide support for the alcohol membrane being embedded above the adhesive layer and that the alcohol membrane is release when a tab is pulled but does not provide sufficient support for the bolded limitation because the instant disclosure is silent to an adhesive surface. Specifically, the instant disclosure only provide sufficient support for an adhesive layer (original [0008]) and that the pulling of the tab releases alcohol or other disinfectant (original [0008] and [0041]) but does not provide sufficient support the claim features required by the amended claim. Moreover, the only instance that the original disclosure recites an adhesive surface is in original [0048] as “PIV adhesive pad surface 204” illustrated on Fig. 2 but original [0048] is silent to how the alcohol is released relative to PIV adhesive pad surface 204. Therefore, the newly added limitation is considered new matter.

Second, the original disclosure does not provide sufficient support for the limitation of “wherein when the at least one pull tab is pulled the one disinfectant membrane releases the at least one disinfectant agent to the adhesive surface and the adhesive surface is removed from the skin of the patient” (emphasis added) because the original disclosure does not appear to provide sufficient support for the cause and effect relationship of pulling the at least one pull tab to causing both the release of a disinfectant agent and also removing the adhesive surface from the skin of the patient. It is noted that the original claims 1, 11, and 12 only require at least one pull tabs. Moreover, the original disclosure recites how the pull tab is used in the instant invention in the following paragraphs:
 [0039] discloses one embodiment of the pull tab being configured for peeling the adhesive catheter with disinfectant agent 100 off of the skin of a patient;
[0040] discloses another embodiment of the pull tab being peelably or detachable from an adhesive dressing pad 101;

[0048], [0051], [0052], [0054], and [0056] all recites a pull tab 102 but does not further describe how the pull tab is used.
Therefore, it is clear from the above summary of the original paragraphs that the original disclosure only appears to disclose the pull tab being configured for removing the adhesive surface from the skin of the patient in some embodiments (see original [0039]) and being configured for releasing the alcohol or other disinfectant in another embodiment (see original [0010] and [0041]-[0042]), but does not disclose an embodiment being configured for both as the claim has been amended to require. 
Although original [0019] discloses that “in some embodiments, rather than being intermixed with the adhesive elements, the present invention may provide a simple pull-tab that releases an alcohol membrane layer that is designed to protect, disinfect and release the adhesiveness without harming the patient's skin”, this paragraph does not provide sufficient support for what occurs when the pull-tab is pulled. 
Moreover, while the instant amendment also introduces amendments to original [0041] provide support for the newly added amendment of claim 1, the amendments to original [0041] is also new matter, see above objection to the specification for additional details. It is noted that the cited original [0008], [0015], and [0018] are not sufficient to providing support for the amendment to claim 1. Specifically, each of these supporting paragraphs also do not provide sufficient support for the newly added limitation to claim 1 because:

original [0015]: this paragraph is silent to a pull tab and thus cannot be relied upon for disclosing what occurs “when the at least one pull tab is pulled”; and
original [0018]: this paragraph discloses that the present invention may provide for two or more tabs, which in some embodiments may be provided on opposite sides of the present invention but is also silent to what occurs when the two or more tabs are pulled.
Thus, the amended limitation of “wherein when the at least one pull tab is pulled the one disinfectant membrane releases the at least one disinfectant agent to the adhesive surface and the adhesive surface is removed from the skin of the patient” is new matter. However, as best understood, the instant disclosure provide sufficient support for wherein when the at least one pull tab is pulled, the one disinfectant membrane releases the at least one disinfectant agent (embodiment of original [0010] and [0041]-[0042]) or the adhesive surface is removed from the skin of the patient (embodiment of original [0039]).
Claims 2, 11-13 and 17 are rejected for incorporating the new matter issue through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 11-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “the disinfectant membrane” on line 7 is confusing because it is unclear whether the recitation is referring to the same at least one disinfectant membrane of lines 2-3; another one of the at least one disinfectant membrane of lines 2-3; or another different disinfectant membrane that is not one of the at least one disinfectant membrane of lines 2-3. However, as best understood and for purpose of continuous examination, the recitation is interpreted as the same at least one disinfectant of lines 2-3. Thus, the recitation is suggested be amended to be recited --the at least one disinfectant membrane--. If applicant intends to require another disinfectant membrane, appropriate clarification is required and citation for support in the instant disclosure is requested to avoid any issues of new matter.
Claims 2, 11-13, and 17 are further rejected for incorporating the above confusion through their respective claim dependencies.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-13, and 17, as best understood to be supported by the instant disclosure (see above for claim interpretation details), are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leibowitz (US Pub. No. 2014/0046238 A1).
Claim 1. Leibowitz discloses an adhesive device with disinfectant agent, comprising:
at least one adhesive dressing pad (10) having a top surface (i.e., top surface of adhesive dressing 30 opposite the side with adhesive 40), at least one disinfectant membrane (20; [0032]), an adhesive surface to removably secure to the skin of a patient (40; [0035]), a bottom surface (i.e., bottom surface of adhesive dressing with adhesive 40), at least one outer border (i.e., border of adhesive dressing 30); 
at least one disinfectant agent ([0011]; i.e., antimicrobial) disposed on the at least one disinfectant membrane; and 
at least one pull tab (80) disposed on the bottom surface wherein when the at least one pull tab is pulled, the at least one disinfectant membrane releases the at least one disinfectant agent to the adhesive surface (Figs. 2, 3, [0036]-[0037]; i.e., the microbial agent of pad 20 is released to the portion of adhesive 40 covered by liner 60 when tab 80 is pulled as illustrated from Fig. 2 where the portion is covered by liner 60 
Claim 11. Leibowitz discloses the adhesive device with disinfectant agent of claim 1, wherein the at least one pull tab is at least two pull tabs (80, 90) (Figs. 1b, 1c).  
Claim 12. Leibowitz discloses the adhesive device with disinfectant agent of claim 1 further comprising at least one removable barrier (60) attached to the at least one pull tab, wherein the at least one barrier at least partially covers the at least one disinfectant membrane (Fig. 1a), and exposes the at least one disinfectant membrane to the adhesive surface when the at least one pull tab is pulled (Figs. 2, 3; [0036]-[0037]).  
Claim 13. Leibowitz discloses the adhesive device with disinfectant agent of claim 1, wherein the at least one disinfectant agent delivered to the adhesive surface through the at least one disinfectant membrane is alcohol ([0011]).  
Claim 17. Leibowitz discloses the adhesive device with disinfectant agent of claim 1, wherein the at least one disinfectant membrane resides between the top surface (i.e., top surface of adhesive dressing 30 opposite the side with adhesive 40) and the adhesive surface (Fig. 1b; [0032]; i.e., the portion of pad 20 positioned at the cutout notch 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, as best understood to be supported by the instant disclosure (see above for claim interpretation details), is rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US Pub. No. 2014/0046238 A1) in view of Howell (US Pub. No. 2016/0067106 A1).
Claim 2. Leibowitz discloses the adhesive device with disinfectant agent of claim 1, but does not further disclose comprising at least one aperture configured to extend across the at least one adhesive dressing from the top surface to the bottom surface.  However, Howell also discloses an adhesive catheter with disinfectant agent having an aperture (312) configured to extend across an adhesive dressing from the top surface to the bottom surface for assisting removal or positioning of the dressing or components of the dressing ([0055]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed 

Alternatively, even if claim 1 is interpreted to require the intended claim scope (see above 35 U.S.C. 112(a) rejection for additional details), claims 1, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US Pub. No. 2014/0046238 A1) in view of Watson (US Pat. No. 7,129,389 B1).
Claim 1. Leibowitz discloses an adhesive device with disinfectant agent as explained in the 35 U.S.C. 102(a)(1) rejection above. However, Leibowitz does not disclose at least one pull tab disposed on the bottom surface wherein when the at least one pull tab is pulled, the at least one disinfectant membrane releases the at least one disinfectant agent to the adhesive surface and the adhesive surface is removed from the skin of the patient since pulling tab 80 does not are remove adhesive 40 from the skin of the patient. However, Watson also discloses a medical adhesive device (10) with a pull tab (24) disposed on the bottom surface (via protruding from spacer 14) (Fig. 1) so as to allow a practitioner to easily grab pull tab 24 to remove the patch from the patient’s skin (col. 4, lines 25-35). Therefore, since both Leibowitz and Watson are drawn to adhesive medical devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the adhesive device of Leibowitz with the feature of a pull tab 24 as disclosed by Watson so as to allow a practitioner to more easily remove the adhesive device from the patient’s skin (col. 4, lines 25-35 of Watson). Moreover, it would have been obvious to one of ordinary skill before the 
Claims 11-13 and 17. Leibowitz in view of Watson discloses the adhesive device with disinfectant agent of claim 1, wherein Leibowitz further discloses the specifics of claims 11-13 and 17.

Claim 2 is also alternatively rejected under 35 U.S.C. 103 as being unpatentable over Leibowitz (US Pub. No. 2014/0046238 A1) in view of Watson (US Pat. No. 7,129,389 B1) further in view of Howell (US Pub. No. 2016/0067106 A1). 
Claim 2. Leibowitz in view of Watson discloses the adhesive device with disinfectant agent of claim 1, wherein it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the adhesive device of Leibowitz in view of Watson in view of Howell in the same manner as explained above for Leibowitz. Therefore, Leibowitz in view of Watson further in view of Howell discloses the specifics of claim 2.

Response to Arguments
With respect to the previous claim objections, in view of the claims being cancelled, the previous claim objections are moot.

With respect to the previous 35 U.S.C. 112 rejections, applicant’s arguments citing instant [0008] for support of the features required by claim 17 is persuasive and the amendments to the claims are considered sufficient to clarifying to the previous confusion. Therefore, the previous 35 U.S.C. 112(a) and 112(b) rejections are hereby withdrawn. However, the amendments 

Applicant's arguments filed on October 11, 2021 have been fully considered but they are not persuasive, see above objection to the specification for response to arguments on pgs. 5-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JENNA ZHANG/Primary Examiner, Art Unit 3783